•

MATTER

Interim Decision 41659

or Woa-orzcsowsxx

In Visa Petition Proceedings
A 14976994
-

Decided by District Director September 19, 1966
of. the professions within the meaning of
section 101(a) (32), Immigration and Nationality Act, as amended by P.L.
89-236, and since beneficiary, who was graduated from the University of
Chile with a diploma as a veterinarian physician, is a qualified veterinarian,
a visa petition is approved to accord him preference classification under
section 203(a) (3) of the Act, as amended.

Since a veterinarian is a member

The petition was filed by the beneficiary, for third preference
classification as a member of the professions based upon his qualifications as a veterinarian.
He is a single, native of Lithuania, and citizen of Chile, presently
residing in Sewell, Chile. In June 1964, ho was graduated from the

University of Chile; Santiago, Chile, with a diploma as veterinarian
physician. He was employed as a veterinarian from June 1964 to
March 1965 by the Cooperative Agricola Lechera, Osorno l Chile;
and as veterinarian from March 1965 to date by the Ministry of
Agriculture, Santiago, Chile. The beneficiary intends to be engaged
in the field of veterinary medicine in the United-States.
A certification pursuant to section 212(a) (14) of the Act, as
amended, has been issued by the Department - of Labor. With the
certification the opinion of that Department was furnished that the
alien is qualified for third preference classification.
Veterinarians are listed among piofessional occupations under
code 07 in the Dictionary of Occupational Titles, Volume II, third
edition, prepared by the Department of Labor. This group includes

occupations concerned with the health care of humans or animals
in the fields of medicine, surgery, and dentistry. .
Section 4741.09 of the State of Ohio Code, Veterinary Practice
Act, requires that a person seeking to engage in practice as a veteri
• 867

Interim Decision #1659
narian in that State, must . provide evidence of • having graduated
from veterinary college.
ruder section 203(a) (3) of the Act, third preference quota status
may be accorded to qualified immigrants who are members of the
professions.
Recognition of professional status normally is attained through
completion of high education. Section 101(a) (32) of the Act, states
the term "profession" shall include but not be limited to, architects,
engineers, lawyers, physicians, surgeons and teachers in elementary
schools, colleges, academies or seminaries.
It is concluded that entry into the field

of veterinary medicine
also requires the. high education that is associated with those occupations termed professions in section 101(a) (32) of the Act, and that
a veterinarian is a member of the professions within the meaning of
the Act. Further, it is found that the beneficiary is qualified as a
member of that profession.
ORDER: It is ordered that the petition be and the same hereby

is approved.

868

